Exhibit 10.3

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

AMENDMENT NO. 2 TO THE COLLABORATION AGREEMENT

BETWEEN

EXELIXIS, INC., AND BRISTOL-MYERS SQUIBB COMPANY

 

 

THIS AMENDMENT NO. 2 (“Amendment No. 2”) to the Agreement (defined below) is
effective as of October 1, 2009 (the “Amendment No. 2 Effective Date”) by and
between Exelixis, Inc., a Delaware corporation having an address at 170 Harbor
Way, P.O. Box 511, South San Francisco, California 94083-0511 (“Exelixis”) and
Bristol-Myers Squibb Company, a Delaware corporation having an address at 345
Park Avenue, New York, New York 10154 (“BMS”). Exelixis and BMS may be referred
to individually as a “Party” and collectively as the “Parties”.

WHEREAS, Exelixis and BMS entered into that certain Collaboration Agreement
executed as of December 15, 2006, and as amended to be effective on January 11,
2007 (the Collaboration Agreement, as amended, the “Agreement”), for the
purposes of applying Exelixis’ technology and expertise to the discovery, lead
optimization and characterization of small molecule compounds that directly bind
and modulate certain oncology targets, with a goal of filing Investigational New
Drug applications for such small molecule compounds, and to provide for the
development and commercialization of novel therapeutic and prophylactic products
based on such compounds; and

WHEREAS, the Parties desire to amend the Agreement to clarify the exclusivity of
antagonists of the target known as [ * ] ([ * ]), as set forth below.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

1. AMENDMENT OF THE AGREEMENT

The Parties hereby agree to amend the terms of the Agreement as provided below,
effective as of the Amendment No. 2 Effective Date. To the extent that the
Agreement is explicitly amended by this Amendment No. 2, the terms of this
Amendment No. 2 will control where the terms of the Agreement are contrary to or
conflict with the following provision. Where the Agreement is not explicitly
amended, the terms of the Agreement will remain in full force and effect.
Capitalized terms used in this Amendment No. 2 that are not otherwise defined
herein shall have the same meanings as such terms have in the Agreement.

1.1 Amendment of Section 8.6. The Parties agree to add a new Section 8.6(i) of
the Agreement as follows:

“8.6(j) [ * ] for [ * ] ([ * ]) Agonists. Notwithstanding anything to the
contrary set forth in this Article 8, [ * ] Party shall be permitted to engage
in research, development or commercialization of products that directly bind and
agonize the [ * ] known as [ * ] and that are outside the scope of this
Agreement (i.e., such products [ * ] Collaboration Compounds or



--------------------------------------------------------------------------------

Products under this Agreement); provided, however that a compound shall be
deemed to agonize [ * ] only if such compound has an efficacy of [ * ] percent
([ * ]%) or greater when compared to [ * ] ([ * ]) in the [ * ] assay.”

2. MISCELLANEOUS

2.1 Full Force and Effect. This Amendment No. 2 amends the terms of the
Agreement and is deemed incorporated into, and governed by all other terms of,
the Agreement. The provisions of the Agreement, as amended by this Amendment
No. 2, remain in full force and effect.

2.2 Further Actions. Each Party shall execute, acknowledge and deliver such
further instruments, and do all other acts, as may be necessary or appropriate
in order to carry out the purposes and intent of this Amendment No. 2.

2.3 Counterparts. This Amendment No. 2 may be signed in counterparts, each and
every one of which shall be deemed an original, notwithstanding variations in
format or file designation, which may result from the electronic transmission,
storage and printing of copies of this Amendment No. 2 from separate computers
or printers. Facsimile signatures shall be treated as original signatures.

Signature page follows

 

2

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Amendment No. 2 to be executed
by their duly authorized representatives as of the Amendment No. 2 Effective
Date. The date that this Amendment No. 2 is signed shall not be construed to
imply that the document was made effective on that date.

 

Bristol-Myers Squibb Company

   Exelixis, Inc.

Signature:

  

/s/    Jonathan B. Zung

   Signature:   

/s/    Peter Lamb

Name:

  

Jonathan B. Zung, Ph.D.

   Name:   

Peter Lamb, Ph.D.

Title:

  

VP R&D PPM

   Title:   

EVP, Discovery Research & CSO

Date:

  

10/07/2009

   Date:   

09/29/2009

 

3

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.